Order issued December 18, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00633-CV
                           ———————————
 DAVID HOTZE, DONNA HOTZE, AS TRUSTEE AND BRUCE HOTZE,
                       Appellants
                                        V.
                        BANK OF AMERICA, Appellee


                    On Appeal from the 61st District Court
                           Harris County, Texas
                     Trial Court Case No. 2016-36300A


                           MEMORANDUM ORDER

      Appellants, David Hotze and Donna Hotze, as Trustee for the David N. Hotze

2012 Family Trust, have filed an unopposed motion to dismiss their appeal because

they no longer seek to prosecute their appeal. We have not issued an opinion.
      We grant the motion and dismiss the appeal of David Hotze and Donna

Hotze, as Trustee for the David N. Hotze 2012 Family Trust.

                                 PER CURIAM

Panel consists of Justices Higley, Lloyd, and Caughey.




                                        2